This is an agreed case which makes no provision for a final order or other disposition of the case, after the questions of law supposed to be involved are determined. It is not advisable for the court upon such a case, unassisted by brief or argument from either side, to seek to discover the questions of law that may be involved and to decide them, in the absence of any intimation what disposition shall be made of the case, or what effect such a decision is expected to have upon the determination of the controversy. Conn. Valley Lumber Co. v. Monroe, 71 N.H. 473.
Case discharged.
All concurred.